Title: To George Washington from James Clinton, 17 May 1781
From: Clinton, James
To: Washington, George


                        
                            Sir,
                            Albany May 17th 1781.
                        
                        Since my last of yesterday, another Express has been received from Fort Schuyler, Copies of which Inclosed
                            for your Excellency’s Satisfaction.
                        By the Proceedings of the Court of Inquiry it appears that the loss of the Barracks was occasioned by
                            Accident, however suspicious it appeared at first View, a Circumstance which affords me singular Pleasure. The Distruction
                            of a considerable Quantity of Officers & Soldiers Baggage, in some measure reconciles the Supposition.
                        The enclosed Returns of military Stores will point out the necessity of an immediate Supply of those Articles,
                            which should be forwarded without loss of time.
                        I am anxious to receive your Excellency’s Answer to this & my former Letters, as,
                            if the Barracks are to be rebuilt, a number of Articles will be immediately wanting; together with a
                            skillful Person to superintend the Work which from Accounts I have reason to believe are in a ruinous State. I have the
                            Honor to be Your Excellencys most obt Servt
                        
                            James Clinton

                        
                     Enclosure
                                                
                            
                                Sir
                                Fort Schuyler 14 May 1781
                            
                            You will see by the commanding officers Letter of this date the disaster we have met with the Barracks
                                and Bombproofs are entirely burnt down the Magazine and the other three Bombproofs in the Bastions excepted. Some part
                                of the Stores deposited in the Larboratory are entirely consumed and an immediate supply is necissary to the service
                                that the under mentioned articles be forwarded to the post with the utmost expedition vizt.
                            
                                
                                     
                                    6 doz. port fires
                                     
                                    
                                     
                                    
                                
                                
                                    
                                    a quantity of Flints
                                    
                                    
                                    
                                    
                                
                                
                                    
                                    Tubes for 
                                    
                                    nine pounders: 
                                    
                                    300
                                
                                
                                    
                                    do.  do.
                                    
                                    6  do.
                                    
                                    400
                                
                                
                                    
                                    do.  do.
                                    
                                    3  do.
                                    
                                    300
                                
                            
                            Six setts of drag ropes, a Quantity of Slow match, Fuzes for 4 2/5 Inch Mortars 150--
                                Musket and Cannon Catridge paper thread and twine for to make musket Catriges as none of the above articles are
                                saved. The rapidity of the fire was amazing every building was in flames in ten minutes after it
                                was discovered.
                            No endeavour was wanting to save the Stores and every thing has been saved that was possible is secured--
                                Lieut. Brewster and myself attended the Magazine and our endeavours has been blessed with success. I have only to regret
                                that Mr Brewster has suffered much by over heating himself by being exposed to the fire & is very ill I am
                                poorly by the reason. the Commanding officer afforded me every assistance in his power for further particulars refer
                                you to the Commandants Letter and have the honor to be Sir Your &c. 
                            
                                Andw Moodie Capt.
                                2d Regt of Artilly
                                
                            
                        
                        
                     Enclosure
                                                
                            Dear sir
                                Fort schuyler May 14th 1781 3 oClock P.M.
                            
                            I am sorry to inform you that this day between the Hours of eleven and Twelve this Garrison took fire and
                                Consumed every Barrack notwithstanding every exertion was made to extinguish the flames-- I still remain in possession
                                of the Works and have saved the Magazine with a Small part of the provisions, tho’ as the Risque of our lives in my
                                next shall give you every Particular. I am &c. 
                            
                                Robert Cochran
                            
                        
                        
                     Enclosure
                                                
                            
                                Dear Sir
                                Fort Schuyler 14 May 1781
                            
                            This is the second I have wrote you this day on the unhappy occasion.
                            About eleven oClock I took a walk at the Foot of the Glacis to examine some recruits who were exercising
                                where I happened to meet a Majority of the officers that were off duty, and after a short time the Alarm was given
                                that the Barracks were on fire. I immediately retired to the Fort and found the west Barracks all in flames the wind
                                being westerly so in a few moments put the whole Barracks on fire which put it out of our power to
                                prevent its Rapid progress-- The Magizine of ammunition is preserved with the utmost difficulty likewise we have saved
                                provisions sufficient to last us Six Days on half allowance-- Being suspicious that the fire might be occasioned by
                                some designed person I have thought proper to call a Court of inquiry to examine into the Matter the proceedings of
                                which I inclose you.
                            Lieutenant Denniston who is the bearer will be able to inform you of every minute Circumstance that has
                                happened. in utmost haste I am &c.
                            
                                Robert Cochran
                            
                        
                        
                     Enclosure
                                                
                            
                                
                                    14 May 1781
                                
                            
                            At a Court of Inquiry held at Fort Schuyler by order of Lieut. Colo. Cochran, to Inquire in what manner
                                the said Garrison Took fire May 14. 1781.
                            Present
                            
                                
                                     
                                     Capt: Hamtramck President
                                
                                
                                    
                                    Capt: Fowler
                                     
                                    Lieut. Denniston
                                
                                
                                    
                                    Lieut: Van Howenbergh
                                    
                                    Ensign Dodge
                                
                            
                            David Pettic. Mattross in Captain Moodie’s Compy being sworn says that this morning about Ten oClock he
                                had the brands of the Cole pit put out with water at the Pit and then brought them in the Garrison. and knocked off
                                all the Cole and piled them up in his Room which was occupied by the Artificers, and suppose the Barracks took fire
                                from the brands.
                            Charles Williams. Soldier in the Second New York Regiment being sworn says that he was in the Room next
                                to the Room where the fire took and that it was occupied by the Artificers, the deponant farther says that from the
                                time he discovered the fire first he judges the whole of the west Barracks was on fire in less than five minutes which
                                occasioned the whole to be consumed by the fire except the Bombproofs under the Bastions.
                            
                                M. Hamtramck Presidt
                            
                        
                        
                    